UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1359



THOMAS W. CAMERON,

                                              Plaintiff - Appellant,

          versus


JOHN E. POTTER, U.S. Postmaster General, U.S.
Postal Service,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:05-cv-01116-CMH)


Submitted: August 24, 2006                 Decided: August 29, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas W. Cameron, Appellant Pro Se.   Leslie Bonner McClendon,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Thomas W. Cameron appeals the district court’s order

granting the Defendant’s motion to dismiss as untimely filed

Cameron’s complaint alleging employment discrimination on the basis

of disability and age.         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. Cameron v. Potter, No. 1:05-cv-01116-CMH (E.D.

Va. Jan. 11, 2006).          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -